        Case 1:17-cv-12473-NMG Document 137 Filed 04/04/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                      IN ADMIRALTY


In The Matter Of
                                                         C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



              RESPONDENTS/CLAIMANTS MARISA AND MICHAEL E.
              GREEN’S NOTICE WITHDRAWING WITHOUT PREJUDICE
                     THEIR MOTION TO COMPEL [Dkt. 120]

       Respondents/Claimants Marisa Green and Michael E. Green (collectively "Green

Claimants") by and through their undersigned attorneys withdraw without prejudice their

Motion to Compel. [Dkt. 120] This Motion is withdrawn because a response with

documents was received by Petitioner under cover letter dated March 28, 2019. This

withdrawal does not speak to the adequacy of Petitioner's response which is still being

assessed by the Green Claimants. The Green Claimants reserve all of their rights to

seek further relief regarding this particular discovery including, but not limited to, moving

to compel responses. This withdrawal is made in good faith for the purpose of allowing

the attorneys to attempt to resolve any disputes as to the response between themselves

in the first instance.

       For the Court's guidance, the Green Claimants are not aware of a hearing date

having been set for this motion.

                                // Signature Page Follows //




                                              1
         Case 1:17-cv-12473-NMG Document 137 Filed 04/04/19 Page 2 of 2



Dated:       April 4, 2019

                                          FULWEILER LLC

                             By:          /s/ John K. Fulweiler

                                          John K. Fulweiler, Esq.
                                          40 Mary Street, First Floor
                                          Newport, RI 02840
                                          (401) 667-0977
                                          john@saltwaterlaw.com
                                          Attorney for Michael Green
                                          PRO HAC VICE ADMISSION



 c: KARNS LAW GROUP
    Attn. Robert T. Karns, Esq.



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, this foregoing document was filed through
the ECF system and it is available for viewing and downloading from the ECF system
such that all appearing counsel have been served with this document by electronic
means.

                                                /s/ John K. Fulweiler
                                                __________________________
                                                John K. Fulweiler, Esq.




                                            2
